MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                            Jul 08 2019, 10:46 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Darren Bedwell                                            Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Benjamin J. Shoptaw
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Kathleen Rexroat,                                         July 8, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-28
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Amy M. Jones,
Appellee-Plaintiff                                        Judge
                                                          The Honorable Jason Reyome,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49G08-1805-CM-14988



Altice, Judge.


                                          Case Summary

Court of Appeals of Indiana | Memorandum Decision 19A-CR-28 | July 8, 2019                    Page 1 of 4
[1]   Kathleen Rexroat appeals her conviction for criminal mischief as a Class A

      misdemeanor. She contends that the State failed to present sufficient evidence

      that the pecuniary loss to the victim amounted to at least $750.


[2]   We affirm.


                                       Facts & Procedural History


[3]   In April 2018, Rodney Smith owned a home in which he lived with Rexroat’s

      mother, Debra, and uncle, Robert. Rexroat had lived in the home also but

      moved out due to “some things that were going on with her and her boyfriend”.

      Transcript at 6. When she moved out, Rexroat left some personal items behind.


[4]   On the afternoon of April 22, 2018, Rexroat drove to Smith’s home to retrieve

      her belongings, which Debra had put out on the sidewalk. Rexroat parked in

      front of the home and loaded her things into her vehicle. Rexroat then “peeled

      out from in front of the house” and turned the corner, heading to the alley

      behind the home. Id. Robert, who had been watching from inside, ran out of

      the house and toward the detached garage in the back. As he rounded the

      corner of the garage, Robert heard a “thud” and then looked up to see

      Rexroat’s vehicle “right in the driveway with the back end of her car right in

      line with the overhead garage door.” Id. at 13. Rexroat then yelled out the

      window at Robert as she pulled away.


[5]   Immediately thereafter, Robert observed damage to several panels of the

      overhead garage door, which had just recently been replaced. The newly


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-28 | July 8, 2019   Page 2 of 4
      damaged panels were “pushed inward”, which “caused the sides of the garage

      door to come loose from the track around the garage.” Id. at 10.


[6]   The State charged Rexroat with criminal mischief as a Class A misdemeanor,

      alleging that the resulting pecuniary loss to Smith was at least $750. At the

      bench trial on December 6, 2018, the State submitted photographs of the

      damaged garage door into evidence. Both Smith and Robert testified that this

      damage did not exist prior to the events in question. Further, Smith testified

      that he had obtained an estimate for the cost to repair his garage door in the

      amount of $1100.


[7]   The trial court found Rexroat guilty as charged and sentenced her to 180 days

      in jail, all suspended to probation. Rexroat now appeals, challenging the

      sufficiency of the evidence.


                                           Discussion & Decision


[8]   “Convictions should be affirmed unless no reasonable fact-finder could find the

      elements of the crime proven beyond a reasonable doubt.” T.H. v. State, 92
N.E.3d 624, 626 (Ind. 2018). Further, it is well established that when reviewing

      the sufficiency of the evidence on appeal, we must consider only the probative

      evidence and reasonable inferences supporting the conviction, and we should

      not assess witness credibility or weigh the evidence. See Moore v. State, 27

      N.E.3d749, 754 (Ind. 2015).




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-28 | July 8, 2019   Page 3 of 4
[9]    Rexroat’s sole argument on appeal is that the State failed to establish that the

       amount of loss was at least $750. 1 In other words, Rexroat does not dispute

       that she damaged Smith’s overhead garage door by purposefully driving into it.

       Her claim is simply that Smith’s testimony that he obtained a repair estimate of

       $1100 for the garage door was insufficient to establish the amount of loss.


[10]   We reject Rexroat’s blatant invitation to reweigh the evidence. Smith testified

       that he obtained an estimate for repairs to his overhead garage door. He

       testified that the estimate was about $1100. Additionally, the State submitted

       into evidence two pictures of the garage door, which showed significant

       damage. Based on the evidence presented, a reasonable fact-finder could find

       the element of loss of at least $750 proven beyond a reasonable doubt. 2


[11]   Judgment affirmed.


       Kirsch, J. and Vaidik, C.J., concur.




       1
        Criminal mischief is a Class A misdemeanor if the pecuniary loss to the victim is at least $750. See Ind.
       Code § 35-43-1-2(a)(1). If the amount of loss is less than $750 or not established, however, the offense is a
       Class B misdemeanor. I.C. § 35-43-1-2(a).
       2
        Rexroat’s reliance on T.H., 92 N.E.3d 624, is misplaced. In that case, the victim did not testify regarding
       how much the repairs to her car cost her or the amount of any estimates. Rather, the only evidence admitted
       with respect to the amount of pecuniary loss was an estimate that, according to our Supreme Court, had
       “multiple unexplained anomalies”. Id. at 626. Based on the obviously fraudulent estimate, which was the
       only evidence of loss, the Court found that “no reasonable fact-finder could find the element of loss of at least
       $750 proven beyond a reasonable doubt.” Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-28 | July 8, 2019                           Page 4 of 4